Judgment unanimously reversed and a new trial ordered, with costs to abide the event. We will accept the trial court’s finding that the stipulation did not become part of the New Jersey decree and that the present action may not be maintained as a suit upon the New Jersey judgment. We are of the opinion, however, that the stipulation may be sued upon as an independent contract. The availability and application of the defense of the Statute of Limitations thus become an issue. If the plaintiff is entitled to a decree enforcing the stipulation in respect to the payment of the balance due on the debt of $10,000, it is not beyond the power of a court of equity to mold a decree consistent with the provisions for payment contained in the stipulation. A direction for the maintenance of an insurance policy would present no problem. Concur — Peck, P. J., Breitel, Botein, Valente and McNally, JJ.